Citation Nr: 1307415	
Decision Date: 03/05/13    Archive Date: 03/11/13

DOCKET NO.  10-38 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for joint pain secondary to the Veteran's service connected ulcerative colitis.


REPRESENTATION

Veteran is represented by: Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Cramp, Counsel





INTRODUCTION

The Veteran had active service from August 2002 to December 2002 and from May 2004 to August 2005.  

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the RO in Indianapolis, Indiana.

In reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence.  


FINDING OF FACT

The Veteran experiences joint pain as a result of his service-connected ulcerative colitis. 


CONCLUSION OF LAW

Joint pain is proximately due to or a result of a service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Service connection may also be established the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App.439, 448 (1995).  

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336(Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The CAVC has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303(2007); Davidson v. Shinseki, 581 F.3d 1313(Fed. Cir. Sept. 14, 2009).  



Analysis of Service Connection Claim

Service connection was granted for ulcerative colitis in a June 2008 rating decision.  In August 2008, the RO received the Veteran's claim for service connection for inflammation of the joints secondary to service-connected ulcerative colitis.  The Veteran was afforded a VA examination in January 2009 to evaluate his secondary service connection claim.  The RO's denial of the claim in January 2009 was based essentially on the VA examiner's finding that inflammation of the joints was not caused by or a result of the service-connected ulcerative colitis.  

After a review of all of the evidence, the Board finds that the evidence in favor of service connection has reached the point of approximate balance with the evidence against service connection.  

As noted above, the January 2009 VA examiner provided a negative opinion regarding a nexus between inflammation of the joints and the Veteran's ulcerative colitis.  The rationale provided by the examiner was simply that clinical and radiographic evidence for seronegative spondyloarthropathy was lacking.  The examiner did however acknowledge the Veteran's report that he had experienced occasional flare ups of joint disease over the prior 2-1/2 years, at which times he experienced constant pain rated at 8 out of 10, and that these flares were directly related to flares in his ulcerative colitis.  The Veteran denied having any flare-ups at the time of the examination.  

Other evidence includes a June 2010 VA general medicine consultation, which reveals the Veteran's complaint that, when his ulcerative colitis flares are more severe, he will have associated migratory joint pains.  According to the Veteran's report, these will last from 3 to 5 days, and the pains will migrate with each joint lasting a day or two.  Joints involved have included feet, ankles, wrists, fingers, and elbows.  The examiner diagnosed ulcerative proctitis and inflammatory arthritis, likely spondyloarthropathy related to his inflammatory bowel disease.  The opinion of the general medicine examiner was reviewed by a VA rheumatologist, who reported, "I have seen and examined the patient and I concur with the (general medicine) examiner's evaluation."  The VA rheumatologist noted that the examination that day was normal.  She also noted that labs were normal, but conceded that these were checked when the Veteran was not flaring.  The assessment was that IBD-associated arthritis is likely, based on colonoscopy-confirmed ulcerative proctitis and a convincing history of inflammatory arthritis in multiple peripheral joints.  Medications were prescribed to treat this diagnosis.  A follow up was conducted in September 2010, with similar findings.  The Veteran was advised to return to the office when he was having a flare.  

The Board acknowledges that the Veteran's inflammatory arthritis was not in an active phase during either evaluation; however, this fact did not prevent the VA rheumatologist from providing a diagnosis or cause her to qualify her diagnosis in any way.  Her diagnosis is conclusively stated and is based on examination of the Veteran and what appears to be an accurate understanding of his history.  Indeed, the record supports the Veteran's assertions as to flare ups.  The Veteran submitted a private treatment records dated in July and August 2006, which showed a recent flare up of joint pain, which was successfully treated with Indocin, although this medication caused increased colitis symptoms.  In March 2009, the Veteran was seen by a VA nurse practitioner and he reported that his immune system was attacking him and he could not move his joints.  A July 2009 VA primary care note shows complaint of left shoulder and right knee pain when colitis acts up; however, the pain was gone at the time of the report.  A September 2009 clinic nursing note reveals the Veteran's complaint of right ankle tenderness associated with a colitis flare.  

Indeed, the association between ulcerative colitis and joint pain is documented in an article that the Veteran submitted which explained that between 15-20 percent of adults with ulcerative colitis experience joint inflammation in the hands and feet that in many cases worsens with the ulcerative colitis.

The Veteran's joint pains do not appear to comprise an entirely separate disability from his ulcerative colitis; rather, they seem to arise with flare-ups of the ulcerative colitis.  However, to provide a separate rating for joint pain does not appear to be inconsistent with the regulations.  Generally, the evaluation of the same disability under various diagnoses, a concept known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  However, while the Veteran's ulcerative colitis is rated as being moderate with infrequent exacerbations under 38 C.F.R. § 4.114, Diagnostic Code 7323, that Diagnostic Code does not actually appear to account for joint pain, as a higher rating contemplates symptoms such as malnutrition, anemia, general debility, or liver abscess. 

The Board also notes that the occasional pattern of flares which the Veteran reports for his joint pains is consistent with the rating schedule for inflammatory arthritis.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5002, the condition is rated in part on the basis of the number of exacerbations per year.  Thus, the Veteran's pattern of symptomatology appears to match that which is expected for the joint pain manifestations.  

In sum, although there appear to be no definitive laboratory findings taken during a flare, there is a conclusively stated diagnosis of inflammatory arthritis by a VA rheumatologist.  It was her opinion that this diagnosis was related to the service-connected ulcerative colitis.  Moreover, this diagnosis is supported by a pattern of complaints and treatment for symptoms flares, which the clinical records show have been associated with flares of the Veteran's ulcerative colitis.  In this case, the evidence weighing in favor of the claim has reached the point of relative equipoise with the evidence weighing against the claim.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for inflammatory arthritis is warranted.  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

As the Board is granting the claim, it is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).


ORDER

Service connection for joint pain secondary to ulcerative colitis is granted.


____________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


